This is an appeal from a judgment of the county court of Stephenson county sustaining objections of appellee to the application of the county collector for judgment and order of sale for delinquent taxes for the year 1929. The objection filed by appellee is that the property is that of a beneficent and charitable organization and was actually and exclusively used for charitable or beneficent purposes and not leased or otherwise used with a view to profit and so was exempt from taxation. The amount of the tax, interest and costs for which judgment was sought was $4280.64. Appellant seeks reversal of the judgment of the county court on the ground that it was not shown that appellee owned the property, that a portion of the statute exempting property is unconstitutional, and that it was not shown that the property came within the exemption statute.
The property was assessed in the name of appellee. It is shown by the evidence to have been built by appellee, as the holder of the title thereto, for the Freeport Consistory *Page 182 
and used and controlled by the Consistory and the branches of the masonic order in the city of Freeport. Though the deeds were not offered in evidence, a reading of the record shows that appellee so owns the property involved. It consists of three and one-half lots in the city of Freeport, on which appellee in 1928 erected a building for use of the various branches of the masonic lodge in that city. Appellant's first point is without merit.
Appellant's second contention is, that a portion of the seventh clause of section 2 of chapter 120, relating to the revenue, in part contravenes the constitution, as enlarging the meaning of the constitutional provision concerning exemption. Section 2 relates to exemption of property from taxation. The seventh clause is as follows: "All property of institutions of public charity, all property of beneficent and charitable organizations, whether incorporated in this or in any other State of the United States and all property of old people's homes when such property is actually and exclusively used for such charitable or beneficent purposes, and not leased or otherwise used with a view to profit; and all free public libraries." The contention is that the language, "and not leased or otherwise used with a view to profit," is an attempt on the part of the legislature to enlarge the provisions of the constitution pertaining to exemptions. Section 3 of article 9 of the constitution provides: "The property of the State, county and other municipal corporations, both real and personal, and such other property as may be used exclusively for agricultural and horticultural societies, for school, religious, cemetery and charitable purposes, may be exempted from taxation; but such exemption shall be only by general law." The constitution does not exempt property from taxation but gives the power to the legislature to by general law exempt such as is within that constitutional provision. The legislature may not add to nor enlarge upon the meaning of the constitutional provision. The words "and not leased or *Page 183 
otherwise used with a view to profit," however, instead of enlarging the constitutional provision, as appellant argues, are entirely consistent with the provision that such property must be used exclusively for charitable purposes. They are rather a limitation on possible construction of the provisions of section 2 of the Revenue act herein quoted. Not only must the property be of the character described and actually and exclusively used for charitable purposes, but it also must not be leased or otherwise used with a view to profit. It cannot be said that such language is an attempt to enlarge upon the constitutional provisions.
The principal argument of appellant is that the property is not shown to come within the provisions of the statute. The building involved is a fraction over 108 feet in length and approximately of that width. The evidence shows that forty-four per cent of it is used for an auditorium, designed and built for the purpose of putting on the ritualistic work of Scottish Rite Masonry. It has a seating capacity of 1224 persons. The stage is 75 feet wide and 54 feet deep, with a height of 60 feet. The balance of the building consists of lodge rooms, which are rented to the Masonic Blue Lodges, the Council, the Chapter, the Eastern Star, the Capernaum Shrine, the Boy Builders, and the Consistory Auxiliary, a ladies' organization. All of these organizations are parts of the masonic order. There is also in this part of the building the office of the secretary of the appellee corporation, who is also secretary of the Consistory and has full charge of the building. There are a lounge, club room, toilets and hallways. In the basement of the building there are two dining rooms and a kitchen. The building was financed by contributions almost entirely from Masons in the territory under the jurisdiction of the Consistory, who gave their notes for varying amounts. There belong to one or more of the various organizations of the masonic order occupying the lodge rooms, 5593 persons. These have access to and rights *Page 184 
in the building. The cost of the building was over $400,000. There is an indebtedness amounting to $130,000. The charter of appellee shows that the object for which it was incorporated "is to promulgate the teachings of Scottish Rite Masonry and to promote fraternity and benevolence and to purchase, lease, erect and own a masonic temple for its lodge and club rooms." The charter was originally issued in 1904 under the name, "Freeport Consistory, Sublime Princes of the Royal Secret," and in January, 1927, its name was changed to "Freeport Masonic Temple, Inc."
It is argued by appellant that appellee permitted the use of its auditorium and other rooms by organizations other than masonic and that the building was rented with a view to profit. The record shows the entire income of the building from all sources and the expense of its maintenance. For the year 1929 the cost of heating the building was $2391.65, of lighting $1994.32, water $313.81, janitor service $6039.76, supplies $1064.84. Of these items of expense $5193.92 was devoted to the maintenance of the auditorium — the portion which it is claimed was rented with a view to profit. The record also shows that the total income from the entire building for the year amounted to $8943.50, of which the income from the auditorium was $1450. The total maintenance and expense of the entire building was $23,256.62. This included an item of $5778.10 for the office of the secretary. The evidence shows that the secretary arranged for three entertainments during the year, each given in the auditorium, which, though patronized principally by members of the masonic order, were open to the public. On the first there was a loss of $1299, on the second a gain of $570.83 and on the third a gain of $582.80, or a net loss on the three entertainments of $145.37.
Counsel for appellant argues that whether property is being leased with a view to profit does not depend, alone, upon whether the income therefrom is more or less than the expense of up-keep. And this is true. Such fact may, *Page 185 
however, be considered as evidence of the intention with which the property is leased. The evidence also shows that the uses to which the auditorium was put were such as to be of benefit to the community. In several instances no charge was made for the use of the auditorium. The Consistory uses it for a total of about two months per year for its ritualistic work. The lounge and club rooms are used continuously by Masons generally. The evidence also shows that it was the expressed purpose of the board of trustees in charge of the building that the charge for the use of the building should be such, only, as would meet the up-keep and expense of maintenance of the building for the period of its use. We are of the opinion that the record satisfactorily shows that the property was not leased or otherwise used with a view to profit.
Charity, in a legal sense, is not confined to mere almsgiving or to the relief of poverty and distress but embraces the improvement and happiness of man. A charitable use, where neither law nor public policy forbids, may be applied to almost anything that tends to promote the well-doing and well-being of social man. (People v. Walters Chapter D. A. R. 311 Ill. 304;Ould v. Washington Hospital for Foundlings, 95 U.S. 303; VarnumChapter D. A. R. v. City of Lowell, 204 Mass. 484.) The primary objects of the masonic lodge being benevolence and charity, such lodge is a charitable institution. (Grand Lodge v. Boardof Review, 281 Ill. 480.) To determine whether property is exempt from taxation as a public charity within the provisions of the constitution the test to be applied is the primary use to which the property is put. (First Congregational Church v.Board of Review, 254 Ill. 220; Grand Lodge v. Board ofReview, supra.) It is apparent from the record that this masonic organization expends its revenue for the purpose of furthering the charities of that organization. The fact that a charitable organization receives funds through the use of its property does not of *Page 186 
itself subject the property to taxation. It is the common practice of churches to hold entertainments and bazaars for the purpose of raising money, yet no one would argue that the church property is therefore subject to taxation. It is rather the use to which the income is put that marks the test. (School of Domestic Arts v. Carr, 322 Ill. 562.) In that case the school was supported by pay students, the proceeds from a public restaurant conducted by it and gifts from various people. Its property was held exempt from taxation as exclusively used for school purposes. In CongregationalPublishing Society v. Board of Review, 290 Ill. 108, the property sought to be taxed was used for the purpose of publication of books and Sunday school supplies. For the year in which the tax was sought to be levied its business in the city of Chicago amounted to approximately $200,000. The record for some years showed a profit, which in 1909 amounted to $8440.28. It was there announced that the ground on which all exemptions in favor of charitable institutions are based is the benefit conferred upon the public by them, and a consequent relief, to some extent, of the burden upon the State to care for and advance the interests of its citizens, and the property there sought to be taxed was held exempt. In City of Chicago v.University of Chicago, 228 Ill. 605, the dormitories and dining halls where the students paid fees for lodging and board were held not to be used for profit and exempt from tax. InMonticello Female Seminary v. People, 106 Ill. 398, a tract of land used by the seminary for promenade grounds, gardens, orchards, pastures and crop lands, when all the returns from the lands were used to supply the institution, was held exempt from taxation under the statute. It is clear from this record that the property involved in this case is being used for the furtherance of the work and teachings of Freemasonry and that it has not been leased with a view to profit. The fact that a charge is made for the use of a portion of the building, which in this case does not equal *Page 187 
the cost of up-keep of such portion, does not show that such building is being leased with a view to profit, and to hold that if any charge whatever is made for the use of the building the exemption is destroyed is to seriously limit the use and benefit of such a building to the community.
It is also argued that appellee is not itself a masonic organization but a holding corporation, and its property is not, therefore, within the exemption. It is clear that the actual owner of the property is the Consistory — a part of the masonic order. The property is used by masonic bodies, and each Mason of that vicinity is entitled to make use of the building. The property is that of the masonic order.
We are of the opinion that the record in this case discloses appellee's property to be within the exemption statute, and the judgment of the county court is affirmed.
Judgment affirmed.